In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (Leviss, J.), dated May 17, 1993, which denied their motion for a default judgment based on the defendant’s failure to appear or answer and for an inquest on damages, and granted the defendant leave to answer the complaint "within twenty (20) days * * * in the interests of justice”.
Ordered that the order is affirmed, with costs. The defendant’s time to answer the complaint is extended until 20 days after service upon it of a copy of this decision and order, with notice of entry.
Under the circumstances presented, the Supreme Court did not improvidently exercise its discretion in denying the plaintiffs’ motion for leave to enter a default judgment and granting the defendant additional time to answer (see, e.g., Flower v Maryliz Food & Drink Corp., 129 AD2d 676). Mangano, P. J., Sullivan, Balletta and Miller, JJ., concur.